The question raised by the appeal of the State in this case is whether or not the sale of intoxicating liquors on an election day by one who had a license to retail spirituous liquors is unlawful. For nearly a third of a century, from 1868 down to 1900, it was the settled policy of our law that the giving away and the sale of intoxicating liquors within five miles of any polling place on an election day should be prohibited. We first meet with the legislative purpose in section 2740 of the Code in the chapter entitled "Elections Regulated." That section is in these words: "Any person who shall give *Page 461 
away or sell any intoxicating liquors, except for medical purposes and upon the prescription of a practicing               (637) physician, at any place within five miles of the polling place, at any time within twelve hours next preceding or succeeding an public election, whether general, local or municipal, or during the holding thereof, shall be guilty of a misdemeanor, and fined not less than one hundred nor more than one thousand dollars." Then the General Assembly, at its session of 1895, enacted a new election law, the act being entitled "An act to revise, amend and consolidate the election laws of North Carolina." The first section of the last-mentioned act repeals the chapter of the Code entitled "Elections Regulated," embracing section 2740, and all laws and clauses of laws relating to elections enacted subsequent to the Code; but section 2740 of the Code was re-enacted in the act of 1895; and in the election laws of 1899 and 1900 the exact words of section 2740 were incorporated. Under the general election law enacted by the General Assembly at its session of 1901, section 2740 of the Code was again, word for word, with the exception of the words "or sell," incorporated (section 76).
From the reading of these various statutes it appears from both the language and the captions that each one of them was a separate and complete election law of itself. Each one was a revising and consolidating statute, covering the whole subject-matter of the antecedent ones, and was therefore a repeal of the others; the last one, that of 1901, being the whole law in North Carolina on the subject of "Regulation of Elections." Winslow v. Morton,118 N.C. 486. It will be remembered that section 76 of the act of 1901 is section 2740 of the Code with the words "or sell" left out, and it is therefore perfectly clear that the matter of selling or giving away liquor, the use of liquor, at or near polling places on election days, was considered by the General Assembly when the act of 1901 was passed; and that being so, it necessarily follows that its last expression on the subject is a repeal by implication of the words "or sell," as they had       (638) appeared in the former statutes.
But if there could be an error in that construction of the law the matter is clinched by section 86 of the Laws of 1901, which is as follows: "That chapter 507, Public Laws of 1899, and chapter 1, Public Laws of 1900, and all other laws and clauses of laws in conflict with this act are hereby repealed, and the law regulating elections as contained in this act shallbe construed as above, and not in connection with any existing provisionsof law for the regulation of elections." (Italics ours.) Those last words confine the courts to the law on the subject of *Page 462 
this indictment to section 76 of the act of 1901 as it is written there.
His Honor properly quashed the bill of indictment for the defendant, under his license to retail spirituous liquors, was not prohibited from selling intoxicating liquors on an election day. It would have been unlawful for him to have given away liquor on that day, but it was not unlawful to sell it.
No error.